HELD BY
THE COURT
(HALL, District Judge):
That the salvage claims are paramount to that of the bondholders, because the salvage service was rendered after the bondholders’ lien attached. That there is nothing in the evidence to justify the court in reforming the contract between the parties. There was no fraud or mistake affecting its terms or its execution, and the court must determine the rights of the parties upon the bond as executed. That the provisions of the bond are clear and unequivocal. The money secured is declared to be advanced on the risk of the voyage to New York, and it is made payable only after the arrival of the vessel in that port, and it is further declared that if an utter loss of the vessel during the voyage shall unavoidably happen, the bond shall be void. That as long as the vessel or other subject of the hypothecation remains in specie and has not been wholly lost by capture or otherwise, the borrower on bottomry or respondentia is not discharged. But the fact that the vessel and cargo were both hypothecated by the master in this instrument does not authorize any strained construction of the language of the bond for the benefit of the lenders. That the bond is void by its own terms. The day of payment has not arrived and can never arrive. The vessel has been totally lost and the borrower is discharged. Decree dismissing libel with costs.